Sandler, J.
(concurring). I agree that Special Term correctly dismissed the complaint in this action although I am not persuaded that the corporate resolution in question was ambiguous. The dispositive language in the resolution was the sentence, “In the case of merger, the firm would attempt to have the pension continued, but could not, of course, guarantee that this would be the case”. The clear meaning of this language, in my opinion, is that no obligation was assumed with regard to the payment of the pension after merger except the obligation to “attempt to have the pension continued”. That undertaking appears clearly to have been fulfilled.